
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.7


THE COCA-COLA COMPANY
1983 RESTRICTED STOCK AWARD PLAN
(As Amended through December 13, 2006)


SECTION 1. PURPOSE

        The purpose of the 1983 Restricted Stock Award Plan of The Coca-Cola
Company (the "Plan") is to advance the interest of The Coca-Cola Company (the
"Company") and its Related Companies (as defined in Section 4 hereof), by
encouraging and enabling the acquisition of a financial interest in the Company
by officers and other key employees through grants of restricted shares of
Company Common Stock (the "Awards", or singly, an "Award") and through
reimbursement by the Company of amounts payable by such persons as a consequence
of any such Award (the "Cash Amount"). The Plan is intended to aid the Company
and its Related Companies in retaining officers and key employees, to stimulate
the efforts of such employees and to strengthen their desire to remain in the
employ of the Company and its Related Companies. In addition, the Plan may also
aid in attracting officers and key employees who will become eligible to
participate in the Plan after a reasonable period of employment by the Company
or its Related Companies.

SECTION 2. ADMINISTRATION

        The Plan shall be administered by a committee (the "Committee")
appointed by the Board of Directors of the Company (the "Board") from among its
members and shall be comprised of not less than three (3) members of the Board.
Unless and until its members are not qualified to serve on the Committee
pursuant to the provisions of the Plan, the Compensation Committee of the Board
shall function as the Committee. Members of the Committee shall be members of
the Board who are not eligible to participate under the Plan and who have not
been eligible to participate in the Plan for at least one year prior to the time
they become members of the Committee. The Committee shall determine the officers
and key employees of the Company and its Related Companies (including officers,
whether or not they are directors) to whom, and the time or times at which,
Awards will be granted, the number of shares to be awarded, the time or times
within which the Awards may be subject to forfeiture, and all other conditions
of the Award. The provisions of the Awards need not be the same with respect to
each recipient.

        The Committee is authorized, subject to the provisions of the Plan, to
establish such rules and regulations as it deems necessary or advisable for the
proper administration of the Plan and to take such other action in connection
with or in relation to the Plan as it deems necessary or advisable. Each action
made or taken pursuant to the Plan, including interpretation of the Plan and the
Awards granted hereunder by the Committee, shall be final and conclusive for all
purposes and upon all persons, including but without limitation, the Company and
its Related Companies, the Committee, the Board, the officers and the affected
employees of the Company and/or its Related Companies and their respective
successors in interest.

SECTION 3. STOCK

        The stock to be issued under the Plan pursuant to Awards shall be shares
of Common Stock, $.25 par value, of the Company (the "Stock"). The Stock shall
be made available from treasury or authorized and unissued shares of Common
Stock of the Company. The total number of shares of Stock that may be issued
pursuant to Awards under the Plan, including those already issued, may not
exceed 24,000,000 shares (which number reflects stock splits subsequent to
adoption of the Plan). Such numbers of shares shall be subject to adjustment in
accordance with Section 8. Shares of Stock previously granted pursuant to
Awards, but which are forfeited pursuant to Section 5, below, shall be available
for future Awards.

1

--------------------------------------------------------------------------------




SECTION 4. ELIGIBILITY

        Awards may be granted to officers and key employees of the Company and
its Related Companies who have been employed by the Company or a Related Company
(but only if the Related Company is one in which the Company owns on the grant
date, directly or indirectly, either (i) 50% or more of the voting stock or
capital where such entity is not publicly held, or (ii) an interest which causes
the Related Company's financial results to be consolidated with the Company's
financial results for financial reporting purposes) for a reasonable period of
time determined by the Committee. The term "Related Company" shall mean any
corporation or other business organization in which the Company owns, directly
or indirectly, 20 percent or more of the voting stock or capital at the
applicable time. No employee shall acquire pursuant to Awards granted under the
Plan more than twenty (20) percent of the aggregate number of shares of Stock
issuable pursuant to Awards under the Plan.

SECTION 5. AWARDS

        Except as otherwise specifically provided in the grant of an Award,
Awards shall be granted solely for services rendered to the Company or any
Related Company by the employee prior to the date of the grant and shall be
subject to the following terms and conditions:

        (a)   The Stock subject to an Award shall be forfeited to the Company if
the employment of the employee by the Company or a Related Company terminates
for any reason (including, but not limited to, termination by the Company, with
or without cause) other than death, "Retirement", as hereinafter defined,
provided that such Retirement occurs at least five (5) years from the date of
grant of an Award and also provided that the employee has attained the age of
62, or disability (within the meaning of Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended), prior to a "Change in Control" of the Company
as hereinafter defined. "Retirement", as used herein, shall mean an employee's
voluntarily leaving the employ of the Company or a Related Company on a date
which is on or after the earliest date on which such employee would be eligible
for an immediately payable benefit pursuant to (i) for those employees eligible
for participation in the Company's Supplemental Retirement Plan, the terms of
that Plan and (ii) for all other employees, the terms of the Employees
Retirement Plan (the "ERP") assuming such employees were eligible to participate
in the ERP.

        (b)   If at any time the recipient Retires on a date which is at least
five (5) years from the date of grant of an Award and on or after the date on
which the employee has attained the age of 62, dies or becomes disabled, or in
the event of a "Change in Control" of the Company, as hereinafter defined, prior
to such Retirement, death or disability, such recipient shall be entitled to
retain the number of shares subject to the Award. A "Change in Control" shall
mean a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934 (the "Exchange Act") as in effect on
November 15, 1988, provided that such a change in control shall be deemed to
have occurred at such time as (i) any "person" (as that term is used in Sections
13(d) and 14(d)(2) of the Exchange Act), is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities representing 20% or more of the combined voting power for election of
directors of the then outstanding securities of the Company or any successor of
the Company; (ii) during any period of two consecutive years or less,
individuals who at the beginning of such period constituted the Board of
Directors of the Company cease, for any reason, to constitute at least a
majority of the Board of Directors, unless the election or nomination for
election of each new director was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of the
period; (iii) the shareholders of the Company approve any merger or
consolidation as a result of which the Stock shall be changed, converted or
exchanged (other than a merger with a wholly-owned subsidiary of the Company) or
any liquidation of the Company or any sale or other disposition of 50% or more
of the assets or earning power of the Company; or (iv) the shareholders of the
Company approve any merger or consolidation to which the Company is a party as a
result of

2

--------------------------------------------------------------------------------




which the persons who were shareholders of the Company immediately prior to the
effective date of the merger or consolidation shall have beneficial ownership of
less than 50% of the combined voting power for election of directors of the
surviving corporation following the effective date of such merger or
consolidation; provided, however, that no Change in Control shall be deemed to
have occurred if, prior to such time as a Change in Control would otherwise be
deemed to have occurred, the Board of Directors determines otherwise.

        (c)   Within sixty (60) days of the date of death, disability or
Retirement on a date which is at least five (5) years from the date of grant of
an Award and on or after the date on which the employee has attained the age of
62, and immediately upon a "Change in Control" as described in subparagraphs
(a) and (b) of this Section 5, the Company shall pay to the recipient of an
Award an amount equal to the Cash Amount less any amounts required by law to be
withheld with respect to the Award and the Cash Amount, such Cash Amount not to
exceed the federal, state and local taxes such recipient must pay as a result of
the fair market value of the Award being included in income for federal, state
and local income tax purposes. For purposes of this subparagraph 5(c) the fair
market value of an Award shall be the average of the high and low market prices
at which a share of Stock shall have been sold on the date of death, disability,
such Retirement or a Change in Control, or on the next preceding trading day, if
such date is not a trading day, as reported on the New York Stock
Exchange—Composite Transactions listing or as otherwise determined by the
Committee.

        (d)   Awards may contain such other provisions, not inconsistent with
the provisions of the Plan, as the Committee shall determine appropriate from
time to time.

SECTION 6. NONTRANSFERABILITY OF AWARDS

        Shares of Stock subject to Awards shall not be transferable and shall
not be sold, exchanged, transferred, pledged, hypothecated or otherwise disposed
of at any time prior to the first to occur of Retirement on a date which is at
least five (5) years from the date of grant of an Award and on or after the date
on which the employee has attained the age of 62, death or disability of the
recipient of an Award or a Change in Control.

SECTION 7. RIGHTS AS A STOCKHOLDER

        An employee who receives an Award shall have rights as a stockholder
with respect to Stock covered by such Award to receive dividends in cash or
other property or other distributions or rights in respect to such Stock and to
vote such Stock as the record owner thereof.

SECTION 8. ADJUSTMENT IN THE NUMBER OF SHARES AWARDED

        In the event there is any change in the Stock through the declaration of
stock dividends, through stock splits or through recapitalization or merger or
consolidation or combination of shares or otherwise, the Committee or the Board
shall make an appropriate adjustment in the number of shares of Stock thereafter
available for Awards.

SECTION 9. TAXES

        (a)   If any employee properly elects, within thirty (30) days of the
date on which Award is granted, to include in gross income for federal income
tax purposes an amount equal to the fair market value (on the date of grant of
the Award) of the Stock subject to the Award, such employee shall make
arrangements satisfactory to the Committee to pay to the Company in the year of
such Award, any federal, state or local taxes required to be withheld with
respect to such shares. If such employee shall fail to make such tax payments as
are required, the Company and its Related Companies shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the employee any federal, state or local taxes of any kind
required by law to be withheld with respect to the Stock subject to such Award.

3

--------------------------------------------------------------------------------




        (b)   Each employee who does not make the election described in
subparagraph (a) of this Section shall, no later than the date as of which the
restrictions referred to in Section 5 and such other restrictions as may have
been imposed as a condition of the Award, shall lapse, pay to the Company, or
make arrangements satisfactory to the Committee regarding payment of any
federal, state, or local taxes of any kind required by law to be withheld with
respect to the Stock subject to such Award, and the Company and its Related
Companies shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to the employee any federal, state, or
local taxes of any kind required by law to be withheld with respect to the Stock
subject to such Award.

        (c)   The Committee may specify when it grants an Award that the Award
is subject to mandatory share withholding for satisfaction of tax withholding
obligations (not including withholding owed on payment of the Cash Amount) by
employees. For all other Awards, whether granted before or after this
paragraph 9(c) was added to this Plan, tax withholding obligations (not
including withholding owed on payment of the Cash Amount) of an employee may be
satisfied by share withholding, if permitted by applicable law, at the written
election of the employee prior to the date the restrictions on the Award lapse.
The shares withheld will be valued at the average of the high and low market
prices at which a share of Stock was sold on the date the restrictions lapse
(or, if such date is not a trading day, then the next trading day thereafter),
as reported on the New York Stock Exchange—Composite Transactions listing.

SECTION 10. RESTRICTIVE LEGEND AND STOCK POWER

        Each certificate evidencing Stock subject to Awards shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Award. Any attempt to dispose of Stock in contravention of
such terms, conditions, and restrictions shall be ineffective. The Committee may
adopt rules which provide that the certificates evidencing such shares may be
held in custody by a bank or other institution, or that the Company may itself
hold such shares in custody until the restrictions thereon shall have lapsed and
may require, as a condition of any Award, that the recipient shall have
delivered a stock power endorsed in blank relating to the Stock covered by such
Award.

SECTION 11. AMENDMENTS, MODIFICATIONS AND TERMINATION OF PLAN

        The Board or the Committee may terminate the Plan, in whole or in part,
may suspend the Plan, in whole or in part from time to time, and may amend the
Plan from time to time, including the adoption of amendments deemed necessary or
desirable to qualify the Awards under the laws of various states (including tax
laws) and under rules and regulations promulgated by the Securities and Exchange
Commission with respect to employees who are subject to the provisions of
Section 16 of the Securities Exchange Act of 1934, or to correct any defect or
supply an omission or reconcile any inconsistency in the Plan or in any Award
granted thereunder, without the approval of the stockholders of the Company;
provided, however, that no action shall be taken without the approval of the
stockholders of the Company which may increase the number of shares of Stock
available for Awards or withdraw administration from the Committee, or permit
any person while a member of the Committee to be eligible to receive an Award.
No amendment or termination or modification of the Plan shall in any manner
affect Awards therefore granted without the consent of the employee unless the
Committee has made a determination that an amendment or modification is in the
best interest of all persons to whom Awards have theretofore been granted. The
Board or the Committee may modify or remove restrictions contained in Sections 5
and 6 on an Award or the Awards as a whole which have been previously granted
upon a determination that such action is in the best interest of the Company.
The Plan shall terminate when (a) all Awards authorized under the Plan have been
granted and (b) all shares of Stock subject to Awards under the Plan have been
issued and are no longer subject to forfeiture under the terms hereof unless
earlier terminated by the Board or the Committee.

4

--------------------------------------------------------------------------------




SECTION 12. GOVERNING LAW

        The Plan and all determinations made and actions taken pursuant thereto
shall be governed by the laws of the State of Georgia and construed in
accordance therewith.

5

--------------------------------------------------------------------------------





QuickLinks


THE COCA-COLA COMPANY 1983 RESTRICTED STOCK AWARD PLAN (As Amended through
December 13, 2006)
